Title: To George Washington from Richard Peters, 12 March 1788
From: Peters, Richard
To: Washington, George

 

Sir
Belmont [Pa.] March 12. 1788

It is with the greatest Pleasure that I recieve your Commands respecting the Harrows. I have in Consequence spoke to the Smith & pointed out some Improvements, where I think mine has Defects. I never had seen one in the Construction of mine & therefore the Idea was theoretical but it has answered in Practice to my utmost Expectations. I have never however applied it on so large a Scale as to meet your Views having only intended it for drilled Crops of Carrots, Cabbage, Pease, Roots of Scarcity & other Vegetables of this Tribe. In these it has done every Thing I wished. I have one in Contemplation for Corn of a stronger Construction & with fewer Tines. I believe they will not exceed three & I am told you have such in your Country but I know not their Success. I shall have one Harrow made similar to mine with Tines for another that you may judge from your own Experience of your Inclination to multiply them. I shall take the Liberty of sending you one for Corn but cannot vouch for its Utility. I shall venture to throw on you the same Risque I shall hazard myself.
I have tried on a small Scale your Plan of raizing Indian Corn. It answered well one Year but did not in a second Experiment. I shall however repeat it as at any Rate it will be an excellent Fallow Crop & it has been from a Prosecution of this System that I have rendered a miserably worn Farm surprizingly productive considering its Quality.
I find my Roots of Scarcity so perfectly answerable to everything I had heard of them that I shall either send you some Roots from which to raize Seed or save you a Quantity from a Number I shall plant out this Spring & this will forward your Cultivation of them equally with your having Roots now, which are subject to Accidents in Transportation. I did not forget my Promise to send you the Cones of the White Pine. But on Examination of a vast Number of them I found them barren—A Circumstance I never met with before & cannot account for unless the long Drought of the last Year occasioned it.
Be assured Sir that it will always be highly gratifying to me to have any oppertunity of proving how much I wish to shew my

Esteem & Respect for you—Do not therefore hesitate to command my Services when ever you think proper.
I have sent you a few of the Seeds of the Roots of Scarcity & have extracted from a German Book an Account of them to which I have added some Observations of my own lest you should not have met with the Information necessary to cultivate this excellent root. If you think of going into its Culture trench plough in the Fall. I should concieve Trench ploughing advantageous to your Land if I have a proper Idea of its Quality. I have found most surprizing Benefit from it. Mine is a Loam inclining to Sand on a red brick Earth. Have you ever seen any Effects yet of your Plaister? I had some that did not appear for four Years & now it is in great Heart. I never knew it so generally fail as it has with you. Altho’ I am a little hobby horsical as to this Matter I would wish to know how it succeeds with others. I have made much Enquiry about it & tho’ it is constant with me I frequently find it whimsical & capricious with others.
Mrs peters begs her sincere & respectful Compliments may be presented to you & Mrs Washington. Be pleased to accept the unfeigned Assurances of the Truth & Regard with which I am your very obed. Servt

Richard Peters


P.S. I send to Mr Biddle’s Care two small Roots proportioned to the Size of my Box more than to my Inclinations; & they will produce as good Seed as the largest.

